          Case 4:09-cv-05796-CW Document 1237 Filed 01/08/20 Page 1 of 2




 1   JULES LOBEL (pro hac vice)                            XAVIER BECERRA
     Email: jll4@pitt.edu                                  Attorney General of California
 2   RACHEL MEEROPOL (pro hac vice)                        ADRIANO HRVATIN
     Email: rachelm@ccrjustice.org                         Supervising Deputy Attorney General
 3
     SAMUEL MILLER (Bar No. 138942)                        LE-MAI D. LYONS
 4   Email: samrmiller@yahoo.com                           Deputy Attorney General
     CENTER FOR CONSTITUTIONAL RIGHTS                      KELLY A. SAMSON, State Bar No. 266927
 5   666 Broadway, 7th Floor                               Acting Supervising Deputy Attorney General
     New York, NY 10012                                    1300 I Street, Suite 125
 6   Tel: (212) 614-6432                                   P.O. Box 944255
     Fax: (212) 614-6499                                   Sacramento, CA 94244-2550
 7
                                                           Telephone: (916) 210-7317
 8   Attorneys for Plaintiffs                              Fax: (916) 324-5205
                                                           Email: Kelly.Samson@doj.ca.gov
 9
                                                           Attorneys for Defendants
10

11                                    UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                             EUREKA DIVISION

14   TODD ASHKER, et al.,                                   Case No.: 4:09-cv-05796-CW (RMI)

15                   Plaintiffs,                            CLASS ACTION

16            v.                                            STIPULATION AND [PROPOSED] ORDER
                                                            FOR EXTENSION OF TIME RE
17   GOVERNOR OF THE STATE OF                               DEFENDANTS’ MOTION TO EXCLUDE
     CALIFORNIA, et al.,                                    EXPERTS
18
                     Defendants.                            Judge:    Honorable Robert M. Illman
19

20          WHEREAS, Defendants filed a motion to exclude Plaintiffs’ experts on Todd Ashker’s
21   retaliation claim on December 24, 2019; and
22          WHEREAS, Plaintiffs need additional time to respond due to the intervening holidays; and
23          WHEREAS, the parties agree that Plaintiffs shall have an additional three days to file their
24   opposition brief; and
25          WHEREAS, the parties to the above-captioned case, through their counsel of record, have
26   agreed to a 3-day extension of the time for the filing of Plaintiffs’ opposition brief until January 10,
27   2020, and that Defendants’ reply would be filed within the ordinary 7 days following the opposition.
28
     STIP AND [PROPOSED] ORDER FOR                                         Case No. 4:09-cv-05796-CW (RMI)
     EXTENSION OF TIME
          Case 4:09-cv-05796-CW Document 1237 Filed 01/08/20 Page 2 of 2




 1          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

 2   parties, through their counsel of record, that Plaintiffs shall have an extension of time up to and

 3   including January 10, 2020, in which to file their opposition to the motion to exclude Plaintiffs’

 4   experts on Todd Ashker’s retaliation claim, that Defendants shall have up to and including
 5   January 17, 2020 to file a reply, and that the hearing shall remain on schedule for January 28, 2020.
 6          IT IS SO STIPULATED.
 7   DATED: January 8, 2020                                  Respectfully submitted,

 8                                                           XAVIER BECERRA
                                                             Attorney General of California
 9

10                                                           /s/ Kelly Samson

11                                                           KELLY SAMSON
                                                             Deputy Attorney General
12                                                           Attorneys for Defendants
13

14                                                           CENTER FOR CONSTITUTIONAL RIGHTS

15                                                           /s/ Samuel Miller
16                                                           SAMUEL MILLER
17                                                           Attorneys for Plaintiffs

18

19
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21
     DATED: January 8, 2020
22                                                                   The Honorable Robert M. Illman
                                                                      United States Magistrate Judge
23

24

25

26

27

28
     STIP AND [PROPOSED] ORDER FOR                                        CASE NO.: 4:09-CV-05796-CW (RMI)
     EXTENSION OF TIME                                   2
